 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11     UNITED STATES OF AMERICA,                      Case No. 6:18-mj-00008-MJS-1

12                     Plaintiff,

13          v.                                        ORDER DENYING DEFENDANT’S
                                                      MOTION TO SUPPRESS
14     ARMANDO ONTIVEROS,

15                                                    ECF No. 9
                       Defendant.
16

17          Defendant Armando Ontiveros is charged with four misdemeanor counts stemming from

18   an encounter with a law-enforcement park ranger on Southside Drive in Yosemite National Park.

19   He moves to suppress “all evidence obtained in violation of Mr. Ontiveros’s Fourth Amendment

20   right to be free from unreasonable seizures.” ECF No. 9. The parties have fully briefed the
21   issues, and the court has heard argument on the motion. The court will deny defendant’s motion

22   to suppress.

23          I.      FACTUAL BACKGROUND
24          On December 24th, 2017, at approximately 6:00 p.m., Ranger Nash of Yosemite National
25   Park saw a White Mercury van parked in the Sentinel Beach Picnic Area. He observed two
26   empty twelve-ounce cans of Bud Light on the ground near the van. Ranger Nash contacted the
27   sole individual in the Sentinel Beach Picnic Area, whom he later identified as defendant
28
                                                      1
 1   Ontiveros. Ranger Nash told defendant that camping was not allowed at that location and that

 2   defendant would need to pick up his trash before leaving. Ranger Nash also informed defendant

 3   that he had to be sober if he was to drive. Defendant said he understood.

 4          One hour later, at about 7:00 p.m., Ranger Nash observed the white Mercury van leave the
 5   Sentinel Beach Picnic Area in an unusual manner. The van first made a wide left turn onto
 6   Southside Drive. It briefly crossed the dashed center line into the right lane before entering the
 7   left lane and abruptly veering off the road and back into the parking lot. Upon returning to the
 8   parking lot, the van turned around and re-exited the Sentinel Beach Picnic Area via Southside
 9   Drive. The van drove a quarter-mile down Southside Drive before stopping at the Swinging
10   Bridge parking area. Defendant Ontiveros then left the white van and walked to the bridge. At
11   this point, Ranger Nash returned to the Sentinel Beach Picnic Area, where he noticed an empty
12   Bud Light beer can on the ground where the van had been parked.
13          At about 7:40 p.m., Ranger Nash returned to the Swinging Bridge area, where he observed
14   defendant Ontiveros sitting in the driver’s seat of the white van with the keys in the ignition. The
15   van was parked in a marked space next to and parallel with Southside Drive, a one-way street in
16   which traffic flows eastward. With a spotlight on but no flashing lights or siren, Ranger Nash
17   pulled in behind defendant and parked, leaving about one and a half car lengths between the
18   Ranger Nash’s vehicle and defendant’s van. When defendant saw Ranger Nash park behind him,
19   he got out of his van and walked toward Ranger Nash. Ranger Nash saw that defendant had
20   difficulty walking and swayed while standing, and his eyes were glassy, watery, and bloodshot.
21          Defendant told Ranger Nash that he had consumed three Bud Light beers at the Sentinel
22   Beach Picnic Area. Defendant said that he was feeling the effects of the beer, so he was waiting
23   for the effects to subside before a planned departure for Pacifica, California. Defendant also told
24   Ranger Nash that he had marijuana in the van, which he had last smoked on December 23, 2018.
25   Defendant consented to Standardized Field Sobriety Tests, during which he exhibited signs of
26   impairment. Ranger Nash administered a preliminary alcohol screening, which indicated that
27   defendant’s blood alcohol content (“BAC”) was 0.159%.
28
                                                       2
 1          Ranger Nash then placed defendant under arrest and transported him to the Yosemite

 2   Holding Facility. Upon arrival, defendant took an evidentiary breath test that showed his BAC to

 3   be 0.14% at 9:05 p.m. and 0.13% at 9:08 p.m. Rangers Nash and McGahey searched defendant’s

 4   vehicle and found 22.4 grams of marijuana in a black backpack on the front passenger seat.

 5   Defendant now faces four counts:

 6               •   Count I: 36 CFR § 4.23(a)(1): Operating a motor vehicle under the
                     influence of a drug or drugs to a degree that renders the operator incapable
 7                   of safe operation.
 8
                 •   Count II: 36 CFR § 4.23(a)(2): Operating a motor vehicle under the
 9                   influence of alcohol or drugs when the alcohol concentration in the
                     operator’s breath is 0.08 or more grams of alcohol per 210 liters of breath.
10
                 •   Count III: 36 CFR § 2.14(a)(1): Failure to dispose of refuse properly.
11
                 •   Count IV: 36 CFR § 2.35(b)(2): Possession of a controlled substance
12                   (marijuana).

13          I.       LEGAL STANDARD

14          The Fourth Amendment protects people and their property from “unreasonable searches

15   and seizures.” U.S. Const. amend. IV. A “search” within the meaning of the Fourth Amendment

16   occurs when police officers either infringe an individual’s reasonable expectation of privacy or

17   physically occupy private property for purposes of obtaining information. United States v.

18   Lundin, 817 F.3d 1151, 1158 (9th Cir. 2016); see United States v. Jones, 565 U.S. 400, 404-05

19   (2012); United States v. Jacobsen, 466 U.S. 109, 113 (1984). A “seizure” occurs “when there is a

20   governmental termination of freedom of movement through means intentionally applied.” United

21   States v. Al Nasser, 555 F.3d 722, 728 (9th Cir. 2009) (quoting Brower v. Cty. of Inyo, 489 U.S.

22   593, 596-97 (1989)) (emphasis omitted); see also Soldal v. Cook Cty., 506 U.S. 56, 61 (1992)

23   (quoting Jacobsen, 466 U.S. at 113) (holding that a seizure of property “is some meaningful

24   interference with an individual’s possessory interest in that property”).

25          Warrantless searches and seizures are presumed to be unreasonable unless they fall within

26   “a few specifically established and well-delineated exceptions.” United States v. Scott, 705 F.3d

27   410, 416 (9th Cir. 2012). Under Terry v. Ohio and its progeny, a warrantless temporary seizure is

28   reasonable under the Fourth Amendment if law enforcement officers have “reasonable
                                                        3
 1   suspicion”—that is, “some objective manifestation” under the circumstances—that the person has

 2   committed, or is about to commit, a crime. United States v. Cortez, 449 U.S. 411, 417 (1981);

 3   Terry v. Ohio, 392 U.S. 1, 30 (1968). Additionally, under the “automobile exception,” police

 4   officers may conduct a warrantless search of a vehicle “if there is probable cause to believe that

 5   the vehicle contains evidence of a crime.” Scott, 705 F.3d at 417. The government bears the

 6   burden of proving that a warrantless search or seizure does not violate the Fourth Amendment.

 7   Id. at 416. If the government fails to meet this burden, evidence obtained as a result of the illegal

 8   search or seizure cannot “constitute proof against the victim.” Wong Sun v. United States, 371

 9   U.S. 471, 484 (1963); see also Lundin, 817 F.3d at 1157.

10          II.     ANALYSIS
11          The two questions in this case are (1) whether Ranger Nash seized defendant by parking

12   behind him on Southside Drive and, (2) if Ranger Nash seized defendant, whether there was

13   reasonable suspicion to do so. The court will address each issue in turn.

14          A seizure occurs when a law enforcement officer, “by means of physical force or show of

15   authority, terminates or restrains [a person’s] freedom of movement through means intentionally

16   applied.” Brendlin v. California, 551 U.S. 249, 254 (2007) (citations, emphasis and internal

17   quotations omitted). For an officer to make a seizure by a show of authority, there must be

18   “actual submission; otherwise, there is at most an attempted seizure, so far as the Fourth

19   Amendment is concerned.” Id. “[W]hen an individual’s submission to a show of governmental

20   authority takes the form of passive acquiescence,” courts must consider whether “in view of all of
21   the circumstances surrounding the incident, a reasonable person would have believed that he was

22   not free to leave.” Id. at 255 (quoting United States v. Mendenhall, 446 U.S. 544, 554). “When a

23   person ‘has no desire to leave’ for reasons unrelated to the police presence, the ‘coercive effect of

24   the encounter’ can be measured better by asking whether ‘a reasonable person would feel free to

25   decline the officers’ requests or otherwise terminate the encounter.’” Id. at 255 (quoting Bostick,

26   501 U.S. at 435-36).
27          It is well established, however, that the Fourth Amendment is not implicated when law

28   enforcement officers merely approach an individual in public and ask him if he is willing to
                                                        4
 1   answer questions. See Muehler v. Mena, 544 U.S. 93, 101 (2005); see also Florida v. Royer, 460

 2   U.S. 491, 497 (1983). No Fourth Amendment seizure occurs when a law enforcement officer

 3   merely identifies himself and poses questions to a person if the person is willing to listen. See

 4   Royer, 460 U.S. at 497; see also Orhorhaghe v. INS, 38 F.3d 488, 494 (9th Cir. 1994). This is

 5   true whether an officer approaches a person who is on foot or a person who is in a car parked in a

 6   public place. See United States v. Kim, 25 F.3d 1426, 1430 (9th Cir. 1994).

 7          An officer’s act of parking a patrol car behind another parked vehicle and approaching the

 8   vehicle’s occupants to request information does not constitute a detention. See United States v.

 9   Washington, 490 F.3d 765, 770 (9th Cir. 2007) (finding no seizure when officer parked his car “a

10   full car length” behind defendant’s car without blocking it, did not activate siren or lights, and

11   engaged in brief and consensual initial questioning); United States v. Summers, 268 F.3d 683,

12   686-87 (9th Cir. 2001) (finding no seizure when officer parked perpendicular to defendant’s car,

13   partially blocking it, and questioned defendant because “[n]othing prevented [the defendant] from

14   leaving on foot”); Kim, 25 F.3d at 1430-41 (finding no seizure when DEA agent parked next to

15   the defendant’s car, partially blocking egress, approached car, identified himself, and requested

16   permission to speak to defendant).

17          In this case, Ranger Nash did not seize defendant by parking behind him. Ranger Nash

18   parked approximately one and a half car lengths behind defendant and did so without engaging

19   his police sirens or lights. Defendant’s van, while perhaps partially blocked from the rear, was

20   able to terminate the inchoate encounter by entering Southside Drive and proceeding east. This
21   encounter is thus analogous to that in Washington, 490 F.3d at 770 (finding no seizure when the

22   defendant’s egress was partially blocked from behind), and distinguishable from cases in which a

23   defendant’s egress was totally blocked, see United States v. Harger, No. 17-cr-000479, 2018 WL

24   3145757, at *4 (N.D. Cal. June 27, 2018) (finding seizure when officers “deliberately parked their

25   SUV perpendicular to the back of Harger’s van and blocked it from leaving”); United States v.

26   Nunn, No. 14-cr-636, 2015 WL 3764181, at *4 (N.D. Cal. June 16, 2015) (finding seizure when
27   car was “blocked between the curb in front of the vehicle and the patrol car behind it”).

28
                                                        5
 1          During the hearing, defense counsel argued that Ranger Nash’s parking behind defendant

 2   must be understood in the context of their previous interactions. Specifically, Ranger Nash had

 3   warned defendant earlier in the evening about potential law violations and conspicuously

 4   followed and observed defendant over several hours. Defense counsel argues that Ranger Nash’s

 5   parking behind defendant, in this context, amounts to seizure.

 6          We disagree. The prior interactions undoubtedly colored defendant’s perception of

 7   Ranger Nash’s approach, but it is not fair to say that “a reasonable person would have believed

 8   that he was not free to leave.” Brendlin, 551 U.S. at 254. Indeed, the prior interaction in which

 9   Ranger Nash and Ontiveros spoke was a consensual encounter, and a law enforcement officer

10   following and observing an individual does not necessarily portend that seizure is imminent.

11   Additionally, we note defendant’s reaction to Ranger Nash parking behind him: Rather than wait

12   for Ranger Nash to initiate an interaction, defendant voluntarily exited his van and affirmatively

13   approached Ranger Nash. Considering the totality of the circumstances, we find that, at this stage

14   of the interaction, Ranger Nash had not seized defendant.

15          Even if Ranger Nash had seized defendant, however, he would have had the reasonable

16   suspicion necessary to justify doing so. “The concept of reasonable suspicion, like probable

17   cause, is not readily, or even usefully reduced to a neat set of legal rules.” United States v.

18   Sokolow, 490 U.S. 1, 7 (1989) (internal quotation marks omitted). The standard is lower than

19   probable cause, but nonetheless requires an objective justification. United States v. Montero-

20   Camargo, 208 F.3d 1122, 1129 (9th Cir. 2000). More than a hunch, “reasonable suspicion exists
21   when an officer is aware of specific articulable facts that, when considered with objective and

22   reasonable inferences, form a basis for a particularized suspicion.” Id. Particularized suspicion

23   has two elements: (1) “the assessment must be based on the totality of the circumstances[,]” and

24   (2) “the assessment must arouse a reasonable suspicion that the particular person being stopped

25   has committed or is about to commit a crime.” Id. (emphasis omitted).

26          Here, Ranger Nash had reasonable suspicion that defendant was engaged in the crime of
27

28
                                                        6
 1   “[c]amping outside of designated sites or areas.”1 36 C.F.R. § 2.10(b)(1). During their first

 2   interaction at about 6:00 p.m., Ranger Nash had observed defendant at Sentinel Beach Picnic

 3   Area shortly before it closed for the night and advised defendant that he could not camp there. Later,

 4   at about 7:00 p.m., Ranger Nash observed defendant move from Sentinel Beach to the Swinging

 5   Bridge area. About forty minutes later, at 7:40 p.m., Ranger Nash observed that defendant was still at

 6   Sentinel Beach, sitting in his parked car. At that time of day, the Sentinel Beach area was dark, cold,

 7   and deserted. The area plaintiff had parked was not designated for camping, and Ranger Nash

 8   testified that it is common for park visitors to attempt to camp in such locations. Therefore, in view

 9   of the totality of the circumstances, Ranger Nash had reasonable suspicion that defendant was

10   “[c]amping outside of designated sites or areas.” 36 C.F.R. § 2.10(b)(1).

11            III.   CONCLUSION AND ORDER
12            The court finds that Ranger Nash did not seize defendant by parking behind him at the

13   Swinging Bridge area. Even if Ranger had seized defendant, however, he would have had

14   reasonable suspicion justifying the seizure. Therefore, defendant’s motion to suppress,

15   ECF No. 9, is denied.

16

17   IT IS SO ORDERED.

18
     Dated:      January 3, 2019
19                                                        UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
     1
27    Ranger Nash may also have had reasonable suspicion that defendant was operating a motor
     vehicle under the influence of alcohol or drugs when the alcohol concentration in defendant’s
28   breath was 0.08 grams or more of alcohol per 210 liters of breath. See 36 CFR § 4.23(a)(2).
                                                      7
